DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/16/2022 has been entered. Claims 1-5, 8, 10-13 and 16-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 11/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2007/0092403, hereinafter Wirbisky in view of United States Application Publication No. 2004/0208792, hereinafter Linton.
Regarding claim 1, Wirbisky teaches a device (paragraph [0117]), comprising a container comprising an inner wall and at least one opening (paragraph [0117]), wherein the at least one opening comprises a mixture comprising at least one reagent (magnetic particles and Proteinase K, paragraph [0117]), and at least one additive (polymer, paragraph [0118]), wherein the at least one reagent is fixed to at least part of the inner wall of the container with the at least one additive (paragraphs [0117]-[0118]), wherein the at least one reagent is dispersed in the at least one additive (paragraphs [0117]-[0118]).
Wirbisky is silent with regards to specific polymer which is utilized to fix the reagents in the tubes, therefore, it would have been necessary and thus obvious to look to the prior art for conventional polymers to encapsulate the reagents. Linton provides this conventional teaching showing that it is known in the art to use polyethylene glycol to encapsulate reagents (Linton, paragraph [0137]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the polymer to encapsulate the reagents from polyethylene glycol motivated by the expectation of successfully practicing the invention of Linton. Linton further discusses that upon heating the encapsulating agent dissolves and releases the reagents thereby indicating that the polyethylene glycol is a solid at room temperature. 

Regarding claim 3, Wirbisky teaches wherein no solvents are included in the device (the system is dried thereby evaporating the solvent, paragraphs [0117]-[0118]).
Regarding claim 4, Wirbisky teaches wherein the mixture comprises amorphous phase, a crystalline phase or both (paragraphs [0117]-[0118]).
Regarding claim 5, Wirbisky teaches wherein the container is a tube (paragraph [0117]).
Regarding claim 8, Wirbisky teaches wherein the at least one reagent comprises beads, (paragraph [0117]).
Regarding claim 16, Wirbisky teaches wherein the container is a microtube (paragraph [0086]).
Regarding claim 17, Wirbisky teaches wherein the at least one reagent comprises magnetic beads (paragraph [0117]).
Regarding claim 18, Wribisky teaches wherein the at least one reagent comprises at least one chaotropic agent or at least one detergent (paragraph [0122]).
Regarding claim 19, Wribisky teaches wherein the at least one reagent comprises at least one chaotropic salt (paragraph [0122]).

Response to Arguments
Applicant’s arguments, see page 6, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1-9 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wribisky and Linton.
Regarding applicant’s argument that Wirbisky does not disclose that the additive is a polymer is not found persuasive. Wirbisky teaches that the particles are in a polymer and as the polymer is added to the system, the polymer is considered to be an additive and therefore reads on this portion of the claim. The reference of Linton is utilized for the teaching of the polymer to be polyethyleneglycol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796